Citation Nr: 1719538	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from October 1965 to October 1966.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for posttraumatic stress disorder (PTSD) and depression. The Board notes that the RO in Milwaukee, Wisconsin has taken jurisdiction over the matter.

In October 2015, the Veteran's representative submitted additional evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.

In a July 2016 decision, the Board determined that the March 2009 rating decision denying service connection for an acquired psychiatric disorder was final. The Board also determined that the evidence submitted was new and material; and as a result, reopened the Veteran's claim. The Board remanded the issue for further development so that the record, including the newly submitted evidence, could be reviewed by a psychiatrist. The Board noted that the Veteran filed claims for, and or the record reveals, psychiatric diagnoses or symptoms of depression, anxiety, neurosis, PTSD, psychosis, being a victim of child abuse, personality disorder, emotional maturity, and suicide attempts. Therefore, it characterized the issues on appeal broadly as entitlement to service connection for an acquired psychiatric disorder other than PTSD. See Clemons v. Shinseki, 20 Vet. App. 1 (2009) (When a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labelled). Service connection for PTSD was excluded from the appeal because the Veteran did not appeal the decision in his January 2010 Notice of Disagreement (NOD).

The Board notes that the Veteran was previously denied service connection for his claimed acquired psychiatric disorder in December 1979 as it was determined that the he did not present with "anxiety neurosis," until 1976. The Veteran was again denied service connection for his claimed acquired psychiatric disorder in December 1987.  The Board noted, in both instances, that the record was absent for any in service treatment for an acquired psychiatric disorder. Service treatment records indicate that he was the only mental health issue for which he was treated for, which was categorized "emotional immaturity."

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current diagnosis of an acquired psychiatric disorder; rather, his neuropsychiatric symptoms, including depression and anxiety, are most likely attributable to a Borderline Personality Disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Service Connection

Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Acquired Psychiatric Disorder

With respect to element (1), a current disability, the Veteran does not have a current diagnosis of an acquired psychiatric disorder. Rather, his mental health symptoms are associated with his diagnosis of Borderline Personality Disorder.

The Veteran contends that he suffered a "nervous condition" in 1966, while in service. The Veteran stated that he was the victim of teasing by his peers due to his sexual behaviors and his weight. He denied any pre-military mental health problems or treatment.  He attempted suicide in 1966 by ingesting 74 Darvons (pain medication). He contends that his nervous disorder is not a personality disorder, but a "full-blown psychosis." During service, he was court-martialed based on hearsay that he threatened to kill the company commander and second lieutenant. As a result, he was incarcerated in a stockade for 51 days. After separation, the Veteran states that he began receiving treatment for his mental health problems. He reports being hospitalized in the early 1980's for a suicide attempt and in 2016 for psychiatric concerns. He is prescribed several medications to treat his mental health symptoms and attends medication management sessions every 2 to 3 months.

While the Veteran is competent to report his mental health symptoms, he is unable to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


Service records indicate that the Veteran was discharged in October 1966 with "unsuitability personality disorder" as the endorsed reason for separation. See DD-214. There was no diagnosis of an acquired psychiatric disorder, or analogous condition, noted in service.

In April 2012, the Veteran was afforded a VA examination for his mental health issues. Psychologist, Dr. LW, diagnosed the Veteran with Borderline Personality Disorder and Depressive Disorder not otherwise specified (NOS). She noted that the Veteran was abused as a child by both of his parents and was beaten with an oil-based belt. He also reported being sexually abused as a child. The Veteran reported first seeking treatment for his mental health symptoms in 1976. A major stressor was the fact that he found his wife cheating on him. He was diagnosed with "psychogenic neurosis." The Veteran was also treated in the mid 1990's for symptoms of depression. He was again treated in 2009 as a result of a "Dear John" letter. The examiner opined that the Veteran's depressive disorder was not caused by his military service and that his symptoms that were documented in his military service records were not early manifestations of either an anxiety disorder or the Veteran's current depression disorder NOS. She also stated that the Veteran's current depressive disorder was not caused by the symptoms he presented in service or by his personality disorder. She noted that it was well-documented throughout the Veteran's CPRS records that his mild transient and episodic problems with depression have always been related to the Veteran's current life stresses. She further concluded that the Veteran's symptoms of personality disorder (impulsivity impulsive suicidal gesture self-harm transient affective instability with dysphoria and anxiety marked discomfort with perceived abandonment pattern of unstable relationships intense anger) that were manifested in manifestations of Borderline Personality Disorder and that personality disorders do not change over the course of time into depressive disorders. She noted that there were no definite psychoneurotic trends. Her conclusion states, "[t]he veteran displayed clear evidence of personality disorder shortly after entering the service. This is well documented in his medical record as he was discharged for "Immature Personality Disorder."

In October 2015, the Veteran was seen by a private neuropsychologist for his mental health issues. The examiner, Dr. RC, found that the Veteran presented in old clothes and was poorly groomed. His affect was noted as anxious and obviously depressed while being oriented to person, place, and time. The Veteran was administered the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), which is a widely used personality inventory. The results of the MMPI-2 indicate that it produced valid results as there was no indication of malingering or exaggeration in the Veteran's responses. The Veteran showed the following symptoms: marked degree of anxiety, overreaction to stressors in a hysterical manner, difficulty with dealing with authority, poor physical health, psychological stress being converted into physical complaints, and a possibility of PTSD. The Millon Clinical Multiaxial Inventory, which identifies personality characteristics and assesses clinical syndromes, was also administered. The results of the Millon showed a submissive personality type with marked clinical syndrome scales in anxiety somatoform, and dysthymic domains. The examiner opined that these results suggested a dependent and submissive personality predisposition with moodiness of affect and swings of emotion. The Veteran's depression was noted as persistent that ebbed and flowed with his unstable mood. The examiner concluded that the Veteran had depression and anxiety, which dated back to June 1966 and it had continued to the present day. Dr. RC rendered a diagnosis of Major Depression, severe with multiple suicide attempts and unstable mood, and Generalized Anxiety Disorder. He also noted that need to rule out personality disorder not otherwise specified.

As per the Board's remand instructions, the Veteran was seen for a VA examination to provide clarification on the conflicting medical opinions in the record. The examiner, psychologist MD, diagnosed the Veteran with Borderline Personality Disorder, which existed prior to service. The examiner concluded that the Veteran was not found to be experiencing a psychological diagnosis, including, but not limited to, Major Depressive Disorder. On the comment found within the August 1966 psychiatric evaluation which stated that there was "no evidence of psychosis or organicity was found and there were no definite psychoneurotic trends," the examiner concluded that "psychoneurotic trends" refer to a non-psychotic disorder, or "neurosis," such as a Depressive Disorder or an Anxiety Disorder. Since, the Psychiatrist who conducted the August 1966 psychiatric evaluation in service documented that the Veteran did not have a neurosis and did not show any neurotic trends, the examiner opined that the Veteran did not carry a diagnosis of depression in service. Pertaining to the current examination, the examiner noted an absence of the following symptoms generally associated with Major Depressive Disorder: depressed mood, loss of interest, changes in appetite, insomnia or hypersomnia, psychomotor retardation or agitation, fatigue or loss of energy, feelings of worthlessness or inappropriate guilt, diminished ability to think or concentrate, suicidal ideation or thoughts of death. Furthermore, he noted the presence of symptoms associated with a pervasive pattern of instability of interpersonal relationships, and problems with self-image, affect, and marked impulsivity beginning by early adulthood. He concurred with Dr. LW's April 2012 assessment that the Veteran met the criteria for Borderline Personality Disorder.

The Board finds that the VA examinations afforded the Veteran are adequate as they are based upon (1) sufficient facts and data, (2) are based upon reliable principles and methods in the field of psychiatry, and (3) the facts have been applied reliably to the facts of the case. Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008). The Board finds that the October 2015 private exam complies with the first two prongs under Nieves-Rodriguez; however, Dr. RC fails to address significant portions of the Veteran's pre-military social history in its conclusions. The Board finds the results from the neuropsychiatric measures employed by Dr. RC highly probative; however, the lack of reference to significant facts associated with the Veteran's social history diminishes the probative value of the examination. Further, the examination fails to rule out the presence of a personality disorder as a possibility for the Veteran's symptoms. Conversely, the October 2016 examination provides great detail into why a diagnosis of Borderline Personality Disorder is warranted, while effectively ruling-out depression by noting the current lack of symptoms associated with the disorder. The April 2012 examination does mention a diagnosis of Depressive Disorder NOS. However, as a "current diagnosis" of depression is necessary to grant the claim, the Board places greater probative value on the more recent examination in October 2016, which declined to diagnose the Veteran with a depressive disorder.

The October 2016 VA examiner provided a negative opinion as to a current diagnosis of depression, which is highly probative. The Board may not make a medical determination or reject a medical opinion based on its own judgment. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Kahana v. Shinseki, 24 Vet. App. at 435 (stating that "when a Board inference results in a medical determination, the basis for that inference must be independent and it must be cited"). Ultimately, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez at 295. After weighing the conflicting opinions by multiple experts in the field of psychiatry, the Board finds that the Veteran does not present with Major Depressive Disorder or and acquired psychiatric disorder. Rather, his symptoms are the result of Borderline Personality Disorder.

Therefore, element (1), a current disability, of service connection for an acquired psychiatric disorder has not been met. The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, at 225 (1992).

The evidence reflects that the Veteran carries a diagnosis of Borderline personality disorder. Personality disorders are not diseases within the meaning of the applicable legislation for disability compensation purposes. See 38 C.F.R. § 4.9. However, if there is an indication that a claimant had an acquired psychiatric disorder during service, in addition to his diagnosed personality disorder, then he may still be service-connected for that psychiatric condition.

The Board notes that even if it were to find that the Veteran does manifest with a current diagnosis of an acquired psychiatric condition, the VA examinations expressly opine that it did not manifest in service, which is required to grant service connection under 38 C.F.R. § 3.303.

II.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). The Board notes that the Veteran's initial application for disability benefits for his acquired psychiatric disorder was recognized in August 2008. During the pendency of the appeal after, the Veteran was provided with the relevant notice and information in a letter, dated September 2008, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed acquired psychiatric disorder which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


